,.•110 IN
COURT DF CRIMINAL APPEALS                                              RECEIVED IN
                                                                 COURT OF CRIMINAL APPEALS
      APR 13 2015
                                                                       APR 09 2015
                                      NO.
    Abel Acosta, Clerk
       EDGAR JUVENTION BARRIENTOS                   IN THE          Abel Acosta, Oterk
                                            §
       V.                                   §       COURT OF CRIMINAL APPEALS

                                            §
       THE STATE OF TEXAS                   §       OF TEXAS



                               MOTION FOR EXTENSION OF TIME

                         TO FILE PETITION FOR DISCRETIONARY REVIEW


       TO THE   HONORABLE JUSTICES     OF THE    COURT:

              COMES now, Edgar Juvention Barrientos, Appellant, Movant pro

       se, and files this motion requesting an extension of time in which

       to file for discretionary review, and in support shows:

                                             I.


              Movant was convicted in the 401st Judicial District Court of

       Collin County, Texas, of aggravated sexual assault and sentenced

       to 15 years confinement in trial no. 401-80994-07.

                                            II.

              Appeal was taken to the Fifth District Court of Appeals who

       affirmed in an unpublished opinion in appeal no. 05-14-00041-CR, oh

       March 10, 2015.

                                            III.


              Movant desires to petition this Court for discretionary review

       which is due on or before April 9, 2015.

                                            IV.


             Movant is not able to meet         this deadline because he cannot

       afford a copy of the reporter's record, and a motion for a free




                                            1.
reporter's record is now pending before the trial court and Movant

is awaiting the record. Additionally, Movant is from Guatemala and

does not read, write, or speek the english language and depends on

other inmates   for assistance.

                                    V.


     There have been no other extensions requested or granted in

this cause and Movant is requesting an additional sixty (60) days
in which to file for discretionary review to this Court.

                                  PRAYER


     For the foregoing reasons, Movant prays for an additional

sixty-days in which to file for discretionary review.


                                         Respectfully Submitted,



                                         Edg^r Juv-etftion Barrientos
                                         TjyRnTl907591
                                           >yd Unit
                                         200 Spur 113
                                         Teague, Tx. 75860

                                         APPELLANT, MOVANT PRO SE


                       CERTIFICATE OF      SERVICE

    This certifies that a true copy of the foregoing was served
on the State's Prosecuting Attorney P.O. Box 12405, Austin, Texas,
78711, and the Collin County District Attorney at 2100 Bloomdale
Rd., McKinney, Texas, 75070, via US.mail, postage pre-paid, on
this 4th day of April, 2015.
                    EDGAR J.   BARRIENTOS #1907591
                       William R Boyd Jr Unit
                            200 Spur 113
                         Teague, Tx. 75860



Texas Court of Criminal Appeals                       April 4, 2015
Louise Pearson, Clerk
P.O.   Box 12308
Austin, Tx. 78711


RE: BARRIENTOS V. STATE, 5th CO.A. No. 05-14-00041-CR




Dear Clerk,

       Enclosed please find Appellant, Movant's, pro se motion for
extension of time to file discretionary review to be filed for
record and brought to the attention of the Court. Thank you.


                                     Sincerely,



                                     Ed^r-Edgar Barrientos #1907591
Boyd Unit
200 Spur 113                                             -DALLAS T>i! 75C<
Teague, Tx. 75860                                      M?:APR2D1S PM9 I.




SPECIAL CORRESPONDENCE      Texas Court of Criminal Appeals
                                 Louise Pearson, Clerk
                                    P.O.   Box 12308

   pR»V!L.EGED"oFFFMOBr. Mh7^ AUSt±U> T*' 787±1
    ^TIKSPEcteb^tJvT1
 • departmewtof^pmV;;4/:3-
    ' NSTjTUTJON3 0 jViS^•o T" J7B71 i 230803          Ja-II##a«>-'j'Jt>-|-'>X--li|--||f|i-JI>fj«Jff#f--IItffJ»fl-f-jff.fjf